Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record as considered and understood by the examiner does not teach or fairly suggest:
calculate an SOC estimate value in a stabilization state where a change in SOC of a secondary battery per unit time is comparatively small, the secondary battery constituting the secondary battery system,
taken in combination with the other limitations of claim 1.  Although paragraph 18 of Plett discloses this limitation for the reasons discussed in the previous Office action, this disclosure is in the context of prior art approaches for reducing the effect of noise on SOC estimation.  Applicant’s characterization of Plett’s teachings at paragraph 18 in its arguments submitted 3/9/2021, see pages 7-11, is not persuasive because Plett’s discloses at paragraph 18 a known approach of stabilizing a cell by forcing its current to be zero during estimation of SOC, with the goal being to make x (state-of-charge values) as noise free as possible.  In paragraphs 19 and 31 of Plett, however, it is clear that Plett desires an approach that “does not impose constraints on the battery cell current” and “does not impose operational constraints on how the battery cell is used when 

	Independent claims 8-10 are allowed for the same reason set forth above in connection with claim 1, with claims 4, 5 and 7 being allowable by virtue of their dependence from claim 10. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.